Citation Nr: 1616467	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-08 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for major depressive disorder, currently rated as 70 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected major depressive disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to February 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim of entitlement to a rating in excess of 70 percent and denied entitlement to a TDIU.  Although the Veteran did not disagree with this decision, he requested reconsideration and submitted additional new and material evidence regarding his major depressive disorder in July 2012.  The statement indicated that it was a request for reconsideration of the previously denied claim; it included a copy of a physician's letter regarding the stress the Veteran was under.  This rendered the July 2012 rating decision regarding the issue of entitlement to a rating in excess of 70 percent for major depressive disorder non-final for VA adjudication purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The RO issued another rating decision in October 2012 with regard to the issue of entitlement to a rating in excess of 70 percent for major depressive disorder.  The Veteran filed a timely notice of disagreement (NOD) in October 2012.  In February 2013, the RO a statement of the case (SOC) and in March 2013 the Veteran filed a VA Form 9, Substantive Appeal.  

The Veteran testified at a March 2016 Board hearing before the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

During his March 2016 Board hearing, the Veteran reported that he has been unemployed since 1989.  See hearing transcript, page 10.  He indicated that he stopped working because of his age.  Id. at 11.  He also stated that he wanted to stop working because of agoraphobia.  Id.  He went on to state that he did not have any interest in going out, he did not have friends and he did not want friends.  Id. at 12.  Given this, a TDIU claim has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU in this instance; thus the issue is added for appellate consideration.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

The Board recognizes that the Veteran submitted a statement from his wife in May 2013.  As neither the Veteran nor his representative has requested that the RO initially review this evidence, it is deemed is subject to initial review by the Board.  See 38 U.S.C. § 7105(e) (West 2014).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the entire appellate period, the Veteran's major depressive disorder caused occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood as a result of depressed mood, anxiety, chronic sleep impairment, mild memory loss, suicidal ideation, and difficulty establishing and maintaining effective work and social relationships.

2.  The Veteran's service-connected major depressive disorder is not so severe as to prevent him from engaging in substantially gainful employment consistent with his education and occupational experiences.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 70 percent for major depressive disorder have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU due to the service-connected major depressive disorder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The RO provided pre-adjudication VCAA notice by letters dated in September 2010 and October 2011 regarding his claim of entitlement to a TDIU.  In March 2012 and September 2012, he was provided notice regarding his claim for an increased rating for major depressive disorder.  The notice included the types of evidence needed to substantiate the claim for an increased rating.  The notice identified the evidence needed to substantiate a claim and the relative duties of VA and the Veteran to obtain evidence.  The Veteran was notified of what information and evidence he needed to submitted and of what information and evidence would be obtained by VA.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, private treatment records, VA treatment records, private treatment records, the Veteran's statements, the hearing transcript, and has provided the Veteran with VA examinations.  The reports of the VA examination included a review of the Veteran's medical history, including private and VA treatment records, an interview and examination of the Veteran, as well as sufficient clinical and diagnostic findings for purposes of determining the nature of the Veteran's major depressive disorder.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2015); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the undersigned VLJ identified the issues on appeal, indicated the basis for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the Board hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Moreover, the record fails to show harmful error under Bryant as the development necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

The Board has reviewed all of the evidence in the Veteran's claims file, including service treatment records, VA and private treatment records, VA examination reports, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision. See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for an increased disability rating for major depressive disorder. 

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is seeking an increased rating for his service-connected major depressive disorder, which is currently rated at 70 percent disabling, in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9434 (2015).  The Veteran filed a new claim for increase in July 2010.

Major Depressive Disorder is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

 A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

Factual Background

Turning to the evidence of record, at a September 2009 VA medical examination, the Veteran stated that he had been retired since 1989.  He reported that he was married in 1955, and that his wife was supportive. He stated that he got along fine with his children and grandchildren but that he took no pleasure in being with them or in any other activities.  He maintained that he had no friends, and that he did not like to be around people.  He stated that on a typical day he socially isolated himself, tried to read, and worked in his yard and garden.  The Veteran denied any alcohol abuse.  He reported that he had maintained his marriage and a connection of some kind with his larger family over the years.  He was able to work for many years and he had been retired for about 20 years.  The examiner observed that the Veteran was notably sad, unhappy, socially withdrawn, and that he described himself as miserable.  The Veteran stated that his lot in life had always been misery since his time in the military and that he was convinced that he would end his days in a miserable condition.  The examiner stated that the Veteran reported symptoms of major depression and found that he was quite down and exhibited psychomotor retardation.  The Veteran denied taking any pleasure in activities and stated that he had no appetite.  He felt guilty about being sexually assaulted in the military but verbalized that he knew it was not his fault.  He also had fragmented sleep patterns and would wake up for several hours a night even with medication.  Examination revealed that the Veteran was emotionally detached from others and had a restricted range of affect.  He had difficulty sleeping, worried a great deal, and was irritable in a passive and low key manner.  The examiner noted that the Veteran had no symptoms of mania or hypomania.  The examiner stated that the Veteran presented as a thin man with good grooming.  He was rather remarkably unenthusiastic and complained about his lot in life quite bitterly.  His motor activity was positive for some fidgeting and ringing of his hands.  His speech was soft and monotonic and his mood was clearly sad.  His range of affect was constricted but appropriate and stable.  His thought process was logical, coherent, and goal-oriented.  He was alert with intact attention, concentration, and memory.  His insight and judgment appeared fair.  The Veteran was positive for suicidal ideation, but he firmly denied plan or intent to hurt himself.  The examiner diagnosed the Veteran with major depressive disorder and PTSD.  The examiner noted that the Veteran had described symptoms of PTSD but that his PTSD and major depressive disorder were so interrelated that they could not be separated.

The Veteran testified before the Board at a May 2010 travel board hearing. Testimony revealed, in pertinent part, that the Veteran had no friends, was a loner, and did not like crowds or being around people.  See Hearing transcript, page 3.  The Veteran stated that he "walked in hell," was a "walking zombie," and that he did not have anything.  Id. at 4.  He maintained that he would get distracted when he tried to watch television or read.  Id.  He also reported that he experienced panic attacks all the time and that his stomach hurt during these panic attacks.  Id.  The Veteran added that he always felt sleepy and only slept three to four hours a night.  Id. at 5.  

In October 2010, a private treatment record indicated that the Veteran's mood and affect were normal and his behavior was normal.  In December 2010 the Veteran endorsed psychological problems and depression.  In January 2011 the Veteran denied psychological problems and depression.  In a different January 2011 record, the Veteran's mood and affect were described as agitated.  

The Veteran was afforded a VA examination in July 2011.  The examiner noted the Veteran's medical history.  The examiner noted that the Veteran was in a good relationship and that his wife is very supportive.  The Veteran reported having three children including one son and two daughters.  The Veteran reported that they all live close and that they are very supportive and help take care of the Veteran and his wife.  The veteran reported having six grandchildren and two great-grandchildren and that he sees them on occasion.  The Veteran reported having four brothers and four sisters who are still living.  The Veteran reported having two brothers who have passed away; he also reported that he has one sister who lives in the area. He stated that his other siblings live outside the city.  The Veteran reported that they do talk on the phone.  The Veteran denied any interpersonal friendships outside of his family.  When asked how he spends his time on a typical day, the Veteran reported that he will go with his wife when she runs errands.  He also indicated that he helps out around the house.  He denied other hobbies.  The Veteran reported that he used to enjoy gardening but does not anymore.  He described himself as religious and spiritual and that his beliefs are important to him.  He indicated that he goes to church routinely and is connected to his religious community.

The Veteran reported that he retired from the railroad after 38 years of service in approximately 1989.  The veteran reported that he has not worked since that time.  He indicated that he has not looked for work and does not have a desire to return to work at this time.  The examiner noted that the Veteran's activities of daily living were intact; he was able to independently manage his own dressing, bathing, and grooming.  The Veteran reported that he was able to help out with household chores, but that he does not drive.  The Veteran reported that he managed his own medication with the help of his wife.  The examiner noted that the Veteran had been seen in July 2010 and at that visit, he reported no significant change in mood or depressive symptoms.  He reported that his sleep, appetite, and energy were low but adequate.  He denied suicidal or homicidal ideation, and did not report substance use.  The diagnosis was continued as major depression, recurrent, moderate.

At the examination, the Veteran denied a history of homicidal and suicidal ideation, plan, and intent.  He denied problems related to anger, aggression, or impulsivity.  The Veteran described his mood as "moody" and reported feeling sad and down.  He reported a decline in interest in activities and he reported being socially isolated.  He reported a decreased appetite, sleep difficulty, nightmares, and a decline in energy.  He described feelings of worthlessness but denied feelings of guilt.  He reported minor difficulties related to concentration and memory.  The Veteran did not explain why he feels down.  The Veteran recounted the assault he experienced in service.  The Veteran stated that he thinks about the experiences on a daily basis but that he has always kept the information to himself.  He did not report symptoms of panic, mania, psychosis, or obsessive-compulsive behavior.  He endorsed feelings of anxiety.  

The mental status examination revealed that the Veteran, who was groomed and casually dressed, appeared his stated age.  His gait was unremarkable and his ambulation was independent, but he used a cane for support.  The Veteran's thought processes were logical and goal directed and there was no evidence of hallucinations or delusions during the interview.  The Veteran's mood was dysphoric and his affect was congruent with his mood.  The Veteran denied current homicidal and suicidal ideation, plan, and intent.  The examiner noted that the Veteran did not put a lot of effort into the questions that were asked, but he was oriented in all spheres.  He accurately completed the serials 3's task, was able to spell a five letter word forward but made errors spelling it backward, and his fund of basic information appeared adequate.  The Veteran's immediate retention was poor, but throughout the examination, the Veteran did not appear to have any difficulties with his memory.  The examiner noted that the Veteran's judgment and insight appeared to be good.  The examiner confirmed the Veteran's diagnosis of major depressive disorder.  The examiner also diagnosed the Veteran with anxiety that he stated was, in part, related to the Veteran's report of traumatic experiences in the military.  The Veteran's experience of anxiety and depression were inextricably intertwined and could not be teased apart.  With regard to occupational functioning, the examiner noted that the Veteran retired from the railroad after 38 years of service in 1989.  The examiner noted that the Veteran had never looked for work since that time and did not report a desire to return to work.  Regardless, the examiner found that there did not appear to be a specific reason, from a psychiatric standpoint, that would preclude the veteran from obtaining employment.  Therefore, the examiner found that the Veteran was as employable as any other 81-year-old individual. 

The Board notes that the Veteran filed a statement from his private physician in July 2012 indicating that the Veteran was under "significant emotional distress."  The Veteran's private physician noted that distress has been known to be associated with cardiac problems, including coronary artery disease, which was one of the diseases the physician noted the Veteran suffers from.  

The Veteran underwent a VA examination in September 2012.  The examiner noted that the Veteran has a diagnosis of major depressive disorder, recurrent, without psychotic features.  The examiner summarized the Veteran's total impairment as occupational and social impairment with reduced reliability and productivity.  The examiner reviewed the claims file and noted the Veteran's treatment history.  The Veteran reported that he was violated in the military and was allegedly raped by a person he thought was a drill sergeant.  He stated that he had never discussed this with anyone but that he had a nervous breakdown soon afterward and was released from the military.  The Veteran reported that he has not been the same since the incident.  He stated that he has had nightmares and reported persistent occasional nightmares, but he could not recall the content of his dreams.  He also reported avoidance and social isolation; these symptoms did not meet the criteria for posttraumatic stress disorder.  The Veteran reported a history of depression off and on, for which he has received treatment including a two or three in-patient admissions many years ago.  The Veteran reported taking Sertraline and Clonazepam; he stated he is able to go to sleep with the Clonazepam but that he still wakes up frequently throughout the night.  He endorsed feelings of ongoing symptoms of depression with loss of interest, feelings of guilt and hopelessness, low energy, and poor concentration.  The Veteran reported past feelings of suicidal ideation but he denied any prior attempts or any active suicidal or homicidal ideation.  The examiner noted that the Veteran's symptoms include depressed mood, anxiety, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner noted that the Veteran needed ongoing treatment for depression and also noted that the Veteran did not appear to pose a threat of danger or injury to himself or others.  

In May 2015, the Veteran's wife submitted a statement regarding the severity of the Veteran's service-connected major depressive disorder.  She reported that the Veteran had communication problems on a daily basis; she stated that he will start a conversation and will not finish it multiple times a day.  She reported that the Veteran loses his temper and picks arguments for no logical reason.  She also indicated that the Veteran was challenged by daily activities; she stated that the Veteran forgets to take showers or change clothes when he is not reminded.  She also noted that his mind "is not up to par."  She reported that he loses things, forgets where he is going, and forgets if he has been to a certain place before.  She also reported that the Veteran suffered from panic attacks, for which he is prescribed medicine.  

During his March 2016 Board hearing, the Veteran reported that he had "a complete nervous breakdown" in service, which led to his discharge.  See Hearing transcript, page 4.  The Veteran stated that his daughter takes care of him and his wife.  Id.  The Veteran endorsed suicidal tendencies.  Id. at 6.  He also stated that he has memory loss, which he stated was also related to his "age coming up."  Id.  He reported that his wife had helped him "hold on" prior to her developing dementia.  Id.  And now the Veteran stated that his daughter helps him.  Id.  He reported that he was seeking treatment from him private physician and VA for depression; he stated he was getting medication and therapy as well.  Id. at 7.  With regard to his employment history, the Veteran stated that he retired as a clerk for a railroad in 1989.  Id. at 9-10.  He reported that he had done his job by "living on tranquilizers" and "boozing it up."  Id. at 10.  These habits, he maintained, did not prevent or interfere with the Veteran's ability to do his job.  Id.  He also stated that he has not sought work since retiring.  Id. at 11.  His rationale for not seeking employment included that he did not want to leave home, and he indicated that he has agoraphobia.  Id. The Veteran testified that he had no interest in going outside of the house to go to church, the grocery store, shopping, the movies, or out to dinner.  Id. at 12.  The Veteran indicated that the priest came to his house so that he could confess.  Id. at 13.  The Veteran denied attending church services on a daily basis; he stated that he does not feel like going out and facing anyone.  Id. at 13.  The Veteran described his mood as settled "as long as no one does anything that provokes" him.  Id.  If he is agitated, he stated that he becomes hostile.  Id. at 14.   The Veteran stated that he is not provoked frequently because he does not go anywhere.  Id. at 14-15.  The Veteran stated that people understand him when he talks to them, and he indicated that he can express himself in a coherent way where people understand what he is saying.  Id. at 15-16.  The Veteran expressed difficulty following directions; he stated that he cannot comprehend what he tries to read.  Id.  The Veteran denied a desire to hurt others unless he is provoked.  Id. at 17.  

Analysis

Having carefully considered the Veteran's contentions in light of the medical and lay evidence of record and the applicable law, the Board finds that for the entire period on appeal, the Veteran's major depressive disorder does not more nearly approximate a 100 percent rating for any portion of the period on appeal.  As such, the Board finds that the Veteran's symptoms have, throughout the entire period on appeal, caused occupational and social impairment with deficiencies in most areas, such as work, family and social relations, thinking and mood, but have not resulted in total occupational and social impairment.

The Board notes that, throughout the course of the appeal, the Veteran has had significant problems related to his mood.  The Board notes that the Veteran has reported depression and anxiety throughout the entire course of the appeal, and the evidence shows that the Veteran has suffered from continued depression and anxiety over the course of his treatment.  This manifested itself in his symptoms of sleep disturbance, isolating behavior, and "moodiness."  The Board recognizes that the Veteran's wife also reported that the Veteran has mood problems insofar as he loses his temper and picks arguments.  The frequency and duration of these symptoms affecting his mood have been consistently described throughout the period on appeal.  However, given the relatively moderate impact on the Veteran's functioning, the Board finds that the mood disturbances have not been shown to be so severe as to prevent the Veteran from functioning. The Board notes that throughout his appeal, the Veteran has not stated, and the evidence does not show, that he was completely unable to perform activities for daily living as would be required for a 100 percent rating.  Therefore, while the Veteran's disturbances in mood resulting from his major depressive disorder are severely disabling and have existed for the entire period on appeal, they do not rise to the level of a 100 percent rating.  

Turning to the Veteran's symptomatology as it relates to his judgment and thinking, the Board notes that the Veteran's thought processes have generally been described as normal.  The Veteran has endorsed suicidal thoughts at different points in his treatment and during his most recent Board hearing.  The Veteran was described consistently as having poor concentration and he had poor immediate retention, but otherwise, his memory function appeared relatively normal throughout the appeal period.  Overall, the major impact on the Veteran's judgment and thinking appears to result from his anxiety and depression, but he has not exhibited poor decision-making.  He reported expressing frustration with people who agitate him, which he stated causes him to become hostile, but he did not act violently at any point during his appeal period.  The Veteran's wife also reported that the Veteran has difficulty with his memory.  Taking into account the severity of these symptoms and the effect that they have on the Veteran's thoughts and judgment, as well as their nature, frequency, and duration, the Board finds that the impairment due to his service-connected major depressive disorder more nearly approximates the 70 percent disability rating.  Again, though the Veteran's thought processes and judgment appear to impact the Veteran's functioning, his symptoms are not so severe as to cause total occupational or social impairment.

Regarding the Veteran's social functioning; the evidence shows that the Veteran had a good relationship with his daughter and his wife.  He also reported having contact with his children, brothers, sisters, and grandchildren.  The Board recognizes that the Veteran did not endorse any friendships outside of his immediate family.  He did, however, report going to church or maintaining his relationship with his priest.  Therefore, while his symptoms of isolation and inability to establish social relationships are severe, it cannot be said that the Veteran is unable to establish and maintain effective relationships completely, as would be required for a 100 percent disability rating for his service-connected major depressive disorder.  Indeed, the Veteran has maintained very good relationships with his family throughout the appeal period.

Furthermore, with respect to the Veteran's occupational functioning, the Veteran's major depressive disorder symptoms have been shown to impact his employment.  The Veteran has stated repeatedly that he had no desire to continue working after retiring from the railroad in 1989.  He also indicated that he did not want to be around people or go anywhere during his March 2016 Board hearing.  The Board recognizes that the Veteran's symptoms certainly affect his ability to work with others or adapt to stressful circumstance as well as concentrate on occupational tasks.  However, it was specifically noted that the Veteran was not precluded from working based on his service-connected major depressive disorder.  Instead, it has appeared that while working may be difficult for the Veteran due to his major depressive disorder symptoms, the primary impediment to his work is his lack of desire to pursue work, which is unrelated to his service-connected disability.  Therefore, while his symptoms would certainly affect his ability to work, the Veteran does not demonstrate occupational impairment to a degree that is required for the 100 percent disability rating for service-connected major depressive disorder.  

Therefore, the Board finds that the nature, frequency, duration, and severity of the Veteran's symptoms as they relate to both of his major depressive disorder warrant a 70 percent rating throughout the period on appeal.  The Veteran has consistently reported difficulties related to depressed mood, anxiety, chronic sleep impairment, mild memory loss, suicidal ideation, irritability, difficulty concentrating, and difficulty in establishing and maintaining effective work and social relationships.  However, the nature, frequency, duration, and severity of these symptoms do not result in near-total occupational and social impairment, as evidenced by the Veteran's ability to maintain activities of daily living, maintaining his marriage, maintaining contact with his brothers, sisters, children, and grandchildren, and completing activities of daily living, including accompanying his wife on errands and helping with chores around the house.  Therefore, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met at any point during the appeal period.  

Additional Considerations

The Board also has considered whether the Veteran's major depressive disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's rating for his service-connected major depressive disorder contemplates his subjective complaints of depression, anxiety, passive suicidal ideation, sleep impairment, and trouble concentrating, as well as his functional impairment, including his difficulty maintaining occupational and social relationships.  Although the Veteran experienced depression, anxiety, nightmares, memory problems, concentration and motivation difficulties, as well as functional impairment, these symptoms were not found to warrant the next higher rating of 100 percent.  Indeed, he continued to maintain very good family relationships and was able to perform his activities of daily living and functioning, including maintaining proper hygiene and cleanliness.  As such, the entirety of the Veteran's subjective complaints including his symptoms, objective findings, and occupational and social impairment are addressed in the higher 70 percent rating assigned for the entire appeal period in this decision.  Thus, the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

III.  TDIU 

Legal Criteria

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In this case, the Veteran is in receipt of a 70 percent rating due to his major depressive disorder, and as such, he meets the schedular criteria for TDIU.  

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In determining whether an appellant is entitled to a TDIU, the veteran's nonservice-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19.

Factual Background

During his September 2009 VA examination, the examiner noted that the Veteran had been able to work for many years and had, at that time, been retired for approximately 20 years.  

In the Veteran's July 2010 Application for Increased Compensation based on Unemployability, the Veteran reported that he had last worked for the Southern Pacific Railroad from 1985 to 1990.  He indicated that he had completed high school but denied any additional education or training.  

In July 2011, during his VA examination, the veteran reported that he retired from the railroad in approximately 1989.  He denied having a job since that time.  He indicated that he has not looked for work and did not have a desire to return to work.  The Veteran was able to perform activities of daily living; he was able to independently manage his own dressing, bathing, and grooming.  The Veteran reported that he was able to help out with household chores but that he did not drive.  The examiner found that there did not appear to be a specific reason, from a psychiatric standpoint, that would preclude the veteran from obtaining employment.  Therefore, the examiner found that the Veteran was as employable as any other 81-year-old individual. 

During his September 2012 examination, the examiner noted that the Veteran's major depressive disorder caused a difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work-like setting.  

During his March 2016 Board hearing, the Veteran reported that he had done his job by "living on tranquilizers" and "boozing it up." The Veteran reported that these habits did not prevent or interfere with his ability to do his job.  He also stated that he has not sought work since retiring, because he did not want to leave home and because he has agoraphobia.  The Veteran stated that people understand him when he talks to them, and he indicated that he can express himself in a coherent way where people understand what he is saying.  The Veteran expressed difficulty following directions; he stated that he cannot comprehend what he tries to read.  

Analysis

As evidenced by the record, the Board finds that the Veteran's service-connected major depressive disorder does not prevent him from securing or following a substantially gainful employment consistent with his education and occupational experiences.  This finding is supported by the examination reports of record, which show that, taken together along with the Veteran's testimony and statements, the Veteran's service-connected major depressive disorder does not prevent him from employment.  The Veteran consistently stated that he had retired from his job in 1989 or 1990 and had no desire to look for a new job since that time.  He has indicated that this is due to his symptoms of agoraphobia and lack of desire to leave his home or see people.  However, it does not appear from the evidence of record that the Veteran has been completely unable to perform activities of daily living or otherwise conduct himself in a manner that would preclude him from obtaining and maintaining substantially gainful employment.  While the Board recognizes that the Veteran may have difficulty interacting with people or going out in public, the Veteran has not been shown to be completely unable to establish and maintain relationships; he has maintained strong relationships with his family throughout the appeal period.  The Veteran also indicated at his March 2016 hearing that when he speaks he is understood.  And, while he reported at his March 2016 hearing that he has difficulty following directions, throughout the entire period on appeal, the Veteran's hearing transcripts and medical records show that he has been successful in describing his condition to examiners and doctors and answering the examination questions appropriately and with apparent ease.  Thus, while it is clear that the Veteran's service-connected major depressive disorder has an impact on his ability to obtain and maintain substantially gainful employment, it has not been shown to impact him so severely as to completely preclude his ability to do so.  

The Board recognizes that the Veteran claims that his service connected major depressive disorder prevents him from obtaining and maintaining substantially gainful employment, but the Board places greater probative weight on the medical opinions as well as the objective evidence offered in this case.  Additionally relevant is the fact that the Veteran was able to work full time as a clerk for a railroad for what he estimated as 38 years before he retired by choice.  As noted above, the record reflects that the Veteran completed high school, and his previous job provided him with skills that are directly transferrable into another occupation if he were interested in finding work.  The Veteran has not specifically articulated how his service connected major depressive disorder renders him unemployable.  Instead, the evidence tends to show that the Veteran chose to retire from his employment at the railroad after a long career.  While the Board recognizes that the Veteran reported using drugs and alcohol to maintain his employment through the years, he also testified that these habits did not prevent him from doing his job.  Given this, the Board finds that the most probative evidence that shows that the Veteran is not unable to secure or maintain gainful employment due solely to his service-connected major depressive disorder. 

Accordingly, as the preponderance of the evidence is against the claim, the Board determines that the Veteran's service-connected major depressive disorder does not preclude him from securing or following substantially gainful employment consistent with his education and occupational experiences.  Therefore, the Veteran's claim for TDIU due to his service-connected major depressive disorder is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching the above conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a disability evaluation in excess of 70 percent for major depressive disorder is denied. 

Entitlement to a TDIU due to the service-connected major depressive disorder is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


